United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3352
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Jamal Ali Griffin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: July 11, 2019
                                Filed: July 16, 2019
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Jamal Griffin directly appeals after he pleaded guilty to a drug offense, under
a plea agreement containing an appeal waiver, and the district court1 sentenced him

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
to an above-Guidelines prison term. His counsel has moved for leave to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is substantively unreasonable. Griffin has filed a pro se brief, also
challenging the sentence as unreasonable.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed
de novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the waiver.
Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                         -2-